DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Kroczynski on 09/28/2021.

Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18 and 20 are allowed.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

A computer implemented method for automated software test design and implementation, comprising:
establishing an initial pool of test cases for testing computer code;
applying the initial pool of test cases to the computer code in a testing environment to generate test results;
preprocessing the test results into a predetermined format;
extracting metadata from the test results, wherein the extracted metadata includes historical results from each of the test cases and a time duration for each of the test cases; 
, wherein the training sequence generates training samples from a software testing results dump file and the extracted metadata; 
calculating a reward value for the pool of test cases, wherein the reward value is calculated using 
            
                r
                 
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        F
                                                    
                                                
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∈
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            F
                                            *
                                            P
                                        
                                    
                                
                            
                            
                                
                                    0
                                     
                                    ,
                                
                            
                            
                                
                                    1
                                    ,
                                     
                                
                            
                        
                    
                
                 
                 
                
                    
                        
                            i
                            f
                             
                            F
                            ,
                             
                            P
                             
                            ≠
                             
                            0
                        
                    
                    
                        
                            i
                            f
                             
                            F
                             
                            =
                             
                            0
                        
                    
                    
                        
                            i
                            f
                             
                            P
                             
                            =
                             
                            0
                        
                    
                
                 
            
        , where F is the total number of failed testing cases, P is the total number of passed testing cases, each 𝑥𝑖 is a member of a set of failed testing cases, and i is the index; 
inputting the training sequence and reward value into a reinforcement learning agent to generate and output a vector value; 
utilizing the vector value output from the reinforcement learning agent to produce a ranking list; 
prioritizing the initial pool of test cases and one or more new test cases based on the ranking list; and  
applying the prioritized initial pool of test cases and one or more new test cases to the computer code in a testing environment to generate test results.   

2.	(Cancelled)  

3.	 The method as recited in claim 1, further comprising selecting a subset of the set of available test cases based on the ranking assigned to each test case.  



5. 	(Cancelled)  

6. 	(Cancelled)  

7. 	The method as recited in claim 1, wherein the reinforcement learning agent selects and removes particular testing cases from the pool of test cases to form a revised subset of test cases.

8.	A non-transitory computer readable storage medium comprising a computer readable program for a computer implemented automated software test design and implementation, wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
establishing an initial pool of test cases for testing computer code;
applying the initial pool of test cases to the computer code in a testing environment to generate test results;
preprocessing the test results into a predetermined format;
extracting metadata from the test results, wherein the extracted metadata includes historical results from each of the test cases and a time duration for each of the test cases; 
, wherein the training sequence generates training samples from a software testing results dump file and the extracted metadata; 
calculating a reward value, r, for the pool of test cases, wherein the reward value is calculated using 
            
                r
                 
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        F
                                                    
                                                
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∈
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            F
                                            *
                                            P
                                        
                                    
                                
                            
                            
                                
                                    0
                                     
                                    ,
                                
                            
                            
                                
                                    1
                                    ,
                                     
                                
                            
                        
                    
                
                 
                 
                
                    
                        
                            i
                            f
                             
                            F
                            ,
                             
                            P
                             
                            ≠
                             
                            0
                        
                    
                    
                        
                            i
                            f
                             
                            F
                             
                            =
                             
                            0
                        
                    
                    
                        
                            i
                            f
                             
                            P
                             
                            =
                             
                            0
                        
                    
                
                 
            
        , where F is the total number of failed testing cases, P is the total number of passed testing cases, each 𝑥𝑖 is a member of a set of failed testing cases, and i is the index; 
inputting the training sequence and reward value into a reinforcement learning agent to generate and output a vector value;  
utilizing the vector value output from the reinforcement learning agent to produce a ranking list;
prioritizing the initial pool of test cases and one or more new test cases based on the ranking list; and  
applying the prioritized initial pool of test cases and one or more new test cases to the computer code in a testing environment to generate test results.     

9.	(Cancelled)

10. 	The method as recited in claim 8, further comprising selecting a subset of the set of available test cases based on the ranking assigned to each test case.



12. 	(Cancelled)
13.	 (Cancelled)

14.	The computer readable program as recited in claim 11[[13]], wherein the reinforcement learning agent selects and removes particular testing cases from the pool of test cases to form a revised subset of test cases.   

15. 	A system for automated software test design and implementation, comprising:
a computer system including: 
random access memory configured to store an automated software test design and implementation system;
one or more processor devices and an operating system; and
a database configured to store an initial pool of test cases, wherein the automated software test design and implementation system comprises:  
a tester configured to applying the initial pool of test cases to computer code to be tested in a testing environment to generate test results;
a preprocessor configured to preprocess the test results into a predetermined format;
, wherein the extracted metadata includes historical results from each of the test cases and a time duration for each of the test cases; 
a sequence generator configured to generate a training sequence, wherein the training sequence is configured to generate training samples from a software testing results dump file and the extracted metadata; 
a reward generator configured to calculate a reward value, r, for the pool of test cases, wherein the reward value is calculated using 
            
                r
                 
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        1
                                                    
                                                    
                                                        F
                                                    
                                                
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    ∈
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            F
                                            *
                                            P
                                        
                                    
                                
                            
                            
                                
                                    0
                                     
                                    ,
                                
                            
                            
                                
                                    1
                                    ,
                                     
                                
                            
                        
                    
                
                 
                 
                
                    
                        
                            i
                            f
                             
                            F
                            ,
                             
                            P
                             
                            ≠
                             
                            0
                        
                    
                    
                        
                            i
                            f
                             
                            F
                             
                            =
                             
                            0
                        
                    
                    
                        
                            i
                            f
                             
                            P
                             
                            =
                             
                            0
                        
                    
                
                 
            
        , where F is the total number of failed testing cases, P is the total number of passed testing cases, each 𝑥𝑖 is a member of a set of failed testing cases, and i is the index; 
a learning agent configured to receive the training sequence and reward value and output a vector value;  
a selector configured to utilize the vector value output from the reinforcement learning agent to produce a ranking list, prioritize the initial pool of test cases and one or more new test cases based on the ranking list, and apply the prioritized initial pool of test cases and one or more new test cases to the computer code in a testing environment to generate test results.    

16. 	(Cancelled)  



18. 	The system as recited in claim 15, wherein preprocessing the test results includes converting the test results into a JSON (JavaScript Object Notation) format.  

19. 	(Cancelled)  

20. 	The system as recited in claim 15, wherein the reinforcement learning agent selects and removes particular testing cases from the pool of test cases to form a revised subset of test cases.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The following prior arts were considered but do not teach applicant’s limitation of extracting metadata from the test results, wherein the extracted metadata includes historical results from each of the test cases and a time duration for each of the test cases; 
generating a training sequence, wherein the training sequence generates training samples from a software testing results dump file and the extracted metadata; 
calculating a reward value for the pool of test cases, wherein the reward value is calculated using 
                        
                            r
                             
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                ∑
                                                                
                                                                    i
                                                                    =
                                                                    1
                                                                
                                                                
                                                                    F
                                                                
                                                            
                                                            
                                                                
                                                                    
                                                                        x
                                                                    
                                                                    
                                                                        i
                                                                    
                                                                
                                                                ∈
                                                                
                                                                    
                                                                        F
                                                                    
                                                                    
                                                                        
                                                                            
                                                                                x
                                                                            
                                                                            
                                                                                i
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        F
                                                        *
                                                        P
                                                    
                                                
                                            
                                        
                                        
                                            
                                                0
                                                 
                                                ,
                                            
                                        
                                        
                                            
                                                1
                                                ,
                                                 
                                            
                                        
                                    
                                
                            
                             
                             
                            
                                
                                    
                                        i
                                        f
                                         
                                        F
                                        ,
                                         
                                        P
                                         
                                        ≠
                                         
                                        0
                                    
                                
                                
                                    
                                        i
                                        f
                                         
                                        F
                                         
                                        =
                                         
                                        0
                                    
                                
                                
                                    
                                        i
                                        f
                                         
                                        P
                                         
                                        =
                                         
                                        0
                                    
                                
                            
                             
                        
                    , where F is the total number of failed testing cases, P is the total number of passed testing cases, each 𝑥𝑖 is a member of a set of failed testing cases, and i is the index whether viewed alone or in combination with one another.
 Advisror et al. (US-PGPUB-NO: 2019/0294528 A1) teaches testing build combinations of software artifacts.
 Chakraborti et al. (US-PGPUB-NO: 2021/0174240 A1) teaches a reinforcement learning software agent enhanced by external data.
 Smith et al. (US-PGPUB-NO: 2017/0091624 A1) teaches an approach for predictively scoring test case results in real-time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193